Citation Nr: 0500763	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  96-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post ganglion cyst, carpal tunnel 
release, right wrist, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected laceration scar, right wrist and forearm, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected carpometacarpal arthritis of the right 
thumb, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from November 1952 to June 
1954, and from April 1955 to March 1956.  Service connection 
was granted for a right wrist disability in a March 1973 RO 
rating decision.

In October 1994, the veteran requested an increased 
disability rating for her service-connected right wrist 
disorder, which was characterized at that time as 
postoperative residuals of a right wrist laceration, ganglion 
and carpal tunnel release, and which was rated as 30 percent 
disabling.  In a July 1995 rating decision, the RO confirmed 
and continued that 30 percent rating.  The veteran indicated 
disagreement with that decision and, after issuance of a 
statement of the case, perfected her appeal by the submission 
of a timely substantive appeal (VA Form 9) in July 1996.

In December 1997 and in June 2003, the Board remanded this 
case for additional development.  In August 2003, the RO 
assigned separate disability ratings for three right wrist 
disabilities, as follows: status post ganglion cyst, carpal 
tunnel release, right wrist, including consideration of 
decreased sensation in the middle, ring, and small fingers 
into the palm area, rated as 30 percent disabling; 
carpometacarpal arthritis of the right thumb, rated as 10 
percent disabling; and laceration and subsequent scar of the 
right wrist and forearm area, rated as 10 percent disabling.  
See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).
The veteran has not indicated satisfaction with this outcome 
and indeed continued to express disagreement with the 
assigned disability ratings.

The Board again remanded this case in order to schedule the 
veteran for a hearing at the RO.  This was accomplished; 
however, the veteran failed to report for a hearing which was 
scheduled to be conducted before the undersigned Veterans Law 
Judge in September 2003.  The case is again before the Board 
for appellate consideration.
Her representative has provided additional argument in the 
form of an October 2004 post-remand brief.


FINDINGS OF FACT

1.  The medical and other evidence of record demonstrates 
that the veteran's service-connected status post ganglion 
cyst, carpal tunnel release, right wrist, is manifested 
primarily by right middle, ring, and small finger numbness, 
and a decreased ability to feel and pick up objects.  It is 
not productive of more than moderate incomplete ulnar or 
medial nerve paralysis.

2.  The veteran is in receipt of the maximum schedular rating 
that can be assigned for a superficial and painful scar.

3.  Carpometacarpal arthritis of the right thumb is 
manifested primarily by complaints of pain and tenderness; 
limitation of right thumb motion is not shown on recent 
clinical evaluation.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal so as to 
render impractical the application of the regular schedular 
standards. 




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected status post ganglion cyst, carpal tunnel 
release, right wrist, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 
(2004).

2.  The criteria for an increased disability rating for 
service-connected laceration scar, right wrist and forearm, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2004).

3.  The criteria for an increased disability rating for 
service-connected carpometacarpal arthritis of the right 
thumb are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003, 5228 (2004).

4.  The criteria for referral of the three service-connected 
disabilities to appropriate officials for consideration on an 
extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for her service-connected right wrist disabilities.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
1995 and August 2003 rating decisions, by the statement of 
the case issued in September 1995, and by the various 
supplemental statements of the case issued between August 
1999 and April 2004, of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
her claims.  

More significantly, letters were sent to the veteran dated in 
September 2001, September 2002, and June 2003, with copies to 
her representative, which specifically referenced the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of these letters as to what evidence she 
was required to provide and what evidence VA would attempt to 
obtain on her behalf.  The letter explained that VA would 
make reasonable efforts to help her get records relevant to 
her claim.  The veteran was notified specifically of the 
information VA would attempt to obtain on her behalf.  She 
was informed that VA would attempt to obtain records from any 
doctors or medical facilities she identified.  

The Board finds that these documents properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate her claims, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

In brief, for reasons stated above the requirements of the 
VCAA and Quartuccio have been satisfied.  VA has informed the 
veteran of both its and her obligations and responsibilities, 
and has secured all available evidence.  There is, in fact, 
no indication that additional evidence exists; the veteran 
has not advised VA that any further medical information could 
be found.  The Court has held that VCAA notice requirements 
are satisfied if all possible evidence has been obtained.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Board notes that that the VCAA letter of June 2003 
requested a response within 30 days.  The letter also 
expressly notified the veteran that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The veteran has had 
more than one year to submit evidence in support of her 
appeal.  It does not appear that any further evidence or 
information is forthcoming.  Since the veteran has, as a 
matter of fact, been provided at least one year to submit 
evidence, and it is apparent that she has nothing further to 
submit, the adjudication of her claim by the Board at this 
time will proceed.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran was afforded VA examinations in 
April 2003, April 2000, and April 1998.  In additional, the 
RO requested and obtained the veteran's treatment records.  
There is no indication that any records exist that have not 
been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by her service 
organization, and has been afforded the opportunity to 
present personal testimony before VA.  She has indicated on 
several occasions that she sought to present testimony before 
the Board.  Hearings before the Board were scheduled for 
October 1997 and September 2004.  The veteran, although duly 
notified of the time and place for each hearing, failed to 
report therefor without presenting good cause for such 
action.  Her hearing request, therefore, is deemed to have 
been withdrawn. See 38 C.F.R. § 20.704(d) (2004).  The Board 
accordingly finds, with particular regard to her right to a 
hearing before the Board, that due process considerations 
have been satisfied.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

Specific schedular criteria will be discussed where 
appropriate in the analysis below.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the file indicates that during service the 
veteran was noted to have a ganglion on the right wrist.  In 
addition, in July 1955 she accidentally lacerated her right 
upper extremity when her right hand went through a plate 
glass window. with subsequent neurological complaints.  As 
indicated in the Introduction, in March 1973 service 
connection was granted for laceration residuals/ganglion of 
the right wrist.

The veteran underwent right carpal tunnel release in July 
1974.  Subsequent outpatient treatment records document 
complaints of numbness in the right hand, with loss of grip 
strength.  Another carpal tunnel release was performed in 
July 1976.  There were continued complaints of loss and 
strength and numbness of the right hand.  In a January 1978 
decision, the Board granted an increased rating of 30 percent 
for the veteran's service-connected disability.

Thereafter, the veteran complained of such symptoms as pain, 
weak grip and a "pins and needles" sensation.  On VA 
examination in April 1998, the veteran was able to 
approximate to all digits but the small finger, while the 
index and middle fingers lacked 1/4 inch of approximating to 
the transverse crease of the hand and the ring and small 
fingers can approximate the transverse crease of the palm.  
There was slight atrophy of the thenar muscle.

The veteran filed her current claim of entitlement to an 
increased rating in October 1994.  As has been noted in the 
Introduction, the Board remanded this case on two  occasions. 

The report of an April 2000 VA examination shows that the 
veteran was able to approximate her right thumb to all 
"five" (sic) fingers, although there was decreased right 
hand and thumb grip.  There were complaints of numbness of 
the thumb and surrounding tissues, both anteriorly and 
posteriorly, along with the index finger and one-half of the 
middle finger.  

The report of the most recent VA examination, in April 2003, 
shows that the veteran cited an ongoing sense of numbness in 
the middle, ring, and small fingers of the right hand, along 
with numbness in the right palm.  She indicated that she had 
decreased ability to feel or pick up things.  She denied 
weakness in the hand and an inability to grip things or 
weakness in activities of daily living, although she also 
indicated that, "because she does not have good sensation in 
the hand, she favors it and tends not to use it."  On 
physical examination, the veteran had full motion of the 
wrist, with tenderness and deformity notable at the 
carpometacarpal joint of the thumb with a positive grind 
sign.  There was no thenar or hypothenar atrophy, and she had 
normal grip strength, along with normal abduction and 
adduction strength of all her fingers.  There was mild loss 
of sensation in a light touch distribution on the volar and 
dorsal sides of the middle, ring, and small fingers but not 
in the index finger or thumb.  The examiner specifically 
noted that there was no paralysis or ankylosis of the muscle 
groups innervated by the radial, medial, or ulnar nerves, 
although there were sensory deficits in the distribution in 
the hand of the ulnar nerve.  

In August 2003, the RO assigned separate disability ratings 
for three right wrist disabilities, as follows: status post 
ganglion cyst, carpal tunnel release, right wrist, including 
consideration of decreased sensation in the middle, ring, and 
small fingers into the palm area, rated as 30 percent 
disabling; carpometacarpal arthritis of the right thumb, 
rated as 10 percent disabling; and laceration and subsequent 
scar of the right wrist and forearm area, rated as 10 percent 
disabling.  The Board will separately discuss those 
disabilities below.

Analysis

As an initial matter, the Board will discuss the diagnostic 
codes which it will employ in rating the veteran's 
disabilities.  Schedular ratings for the three issues on 
appeal will than be separately discussed.  Finally, the Board 
will provide a joint discussion of the matter of referral of 
the three issues for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b) (2004).

Assignment of diagnostic codes 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

As was alluded to in the Introduction, as of August 2003 the 
veteran's right wrist disability is currently deemed, for 
rating purposes, to consist of three distinct disorders that 
are evaluated under separate diagnostic criteria, as follows:  
status post ganglion cyst, carpal tunnel release, right 
wrist, including decreased sensation in the middle, ring, and 
small fingers into the palm area, rated as 30 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516 
[paralysis of the ulnar nerve] and Diagnostic Code 8515 
[paralysis of the median nerve]; carpometacarpal arthritis, 
right thumb, rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 [arthritis due to trauma] and 
Diagnostic Code 5228 [thumb, limitation of motion]; and 
laceration and subsequent scar of the right wrist and forearm 
area, rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 [disfigurement of the head, face, or 
neck].  In other words, pursuant to 38 C.F.R. § 4.25 separate 
ratings have been assigned for neurological, musculoskeletal 
and skin symptomatology related to the service-connected 
right wrist disability. 

With regard to Diagnostic Codes 8516, 8515 (status post 
ganglion cyst, carpal tunnel release), and 5010 and 5228 
(right thumb arthritis), the Board concludes that these are 
the most appropriate criteria.  The pertinent right wrist 
symptoms have been found to be decreased sensation and 
arthritis.  The Board can identify nothing in the evidence to 
suggest that other diagnostic codes would be more 
appropriate, and the veteran has not requested or suggested 
that other diagnostic codes should be used.  Accordingly, the 
Board concludes that the veteran's status post ganglion cyst 
carpal tunnel release, and right thumb arthritis, are 
appropriately rated under Diagnostic Codes 8516-8515, and 
5010-5228, respectively.

The Board finds, however, that Diagnostic Code 7800 is not 
the most appropriate standard by which to evaluate the 
severity of the veteran's right wrist scar.  Diagnostic Code 
7800 refers specifically to disfigurement of the head, face, 
or neck and is clearly not appropriate when, as here, the 
wrist is involved.  

The report of the April 2003 VA examination shows that the 
veteran's two right wrist and forearm scars were not 
disfiguring, were not ulcerative, were normal in color, and 
were productive of only minimal tenderness.  One scar was 12 
cm in metric measurement, while the other was only 1 cm in 
metric measurement.  
Based on these findings, which are not controverted by the  
remaining evidence of record, the board concludes that the 
right wrist scar is more appropriately rated under Diagnostic 
Code 7804 [scars, superficial, painful on examination].  

Diagnostic Code 7802 [scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion], 
and Diagnostic Code 7803 [scars, superficial, unstable] may 
also be appropriate criteria; however, both those diagnostic 
codes and Diagnostic Code 7804 have the same available rating 
percentages.  

Diagnostic Code 7801 [scars, other than head, face, or neck, 
that are deep or that cause limited motion] is not 
applicable, in that the evidence, as discussed below, does 
not show that the veteran's right wrist scar, is productive 
of limited motion.  Similarly, Diagnostic Code 7805 [scars, 
other; rate on limitation of function of the affected part] 
is not for application in that limitation of right wrist 
function has already been assigned a separate disability 
rating.  To evaluate the same right wrist impairment under 
two diagnostic criteria would violate VA's rule against 
pyramiding, 38 C.F.R. § 4.14 [the evaluation of the same 
disability under various diagnoses is to be avoided].  

In short, for reasons stated above the Board will evaluate 
the service-connected right wrist scar under Diagnostic Code 
7802.

1.  Entitlement to an increased disability rating for 
service-connected status post ganglion cyst, carpal tunnel 
release, right wrist, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

The Board initially notes that the report of the April 2003 
VA examination shows that the veteran is right handed.  See 
38 C.F.R. § 4.69 (2002) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

The 30 percent rating currently in effect for the 
neurological symptoms associated with the right wrist 
disability contemplates moderate incomplete paralysis of the 
(major) median nerve (Diagnostic Code 8515) or moderate 
incomplete paralysis of the (major) ulnar nerve (Diagnostic 
Code 8516).  Severe incomplete paralysis of the major ulnar 
nerve is rated as 40 percent disabling, while severe 
incomplete paralysis of the major median nerve is rated 50 
percent disabling.  Complete paralysis of the major ulnar 
nerve is rated 60 percent disabling, while complete paralysis 
of the major median nerve is rated 70 percent disabling.  

Discussion

The medical evidence of record, which has been described 
above, does not demonstrate that the veteran's service-
connected right wrist disability is productive of more than 
moderate incomplete paralysis.  Indeed, the veteran's 
neurological complaints, and the findings on physical 
examinations over the years, are related to such 
symptomatology as numbness and weakness of the right hand.  
There is no suggestion that there is paralysis of the right 
upper extremity or any portion thereof.  There veteran 
herself doers not appear to contend that such is the case.  

The Board finds significant the fact that, on the most recent 
examination in April 2003, loss of sensation was described as 
mild, that she had normal grip strength, and exhibited full 
range of motion of all fingers without atrophy.  Likewise, on 
examination in April 2000, while the veteran exhibited 
decreased right hand and thumb grip, she was also able to 
approximate her thumb to her fingers.  Such impairment cannot 
be described as severe incomplete paralysis, nor does it 
constitute either complete paralysis of the ulnar nerve, 
which is manifested by a "griffin claw" (Diagnostic Code 
8516), or complete paralysis of the median nerve, which is 
manifested by deformity of the hand such as inclination to 
the ulnar side, or incomplete and defective pronation 
(Diagnostic Code 8515).  The medical evidence thus does not 
show that there was any physical deformity of the right hand 
such as that required for a finding of complete paralysis. 

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences neurological 
symptomatology, such a weakness and numbness, in her right 
hand and wrist.  Such symptoms, however, are contemplated in 
the currently assigned 30 percent rating.

The Board concludes, based on the evidence of record, that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for neurological 
symptoms associated with her service-connected right wrist 
disability.  

2.  Entitlement to an increased disability rating for 
service-connected laceration scar, right wrist and forearm, 
currently evaluated as 10 percent disabling.

As discussed above, the Board has determined that the 
veteran's separately rated right wrist scar is most 
appropriately evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 [scars, superficial, painful on examination].  

Relevant law and regulations

The veteran's claim was received by VA in October 1994.  
During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002. 
See 67 Fed. Red. 49590-49599 (July 31, 2002).  

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
03.  Now, the revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See also
 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000.

In any event, with regard to Diagnostic Code 7804 the 
revisions were not substantive.  Prior to August 30, 2002, a 
10 percent rating was awarded for superficial scars that were 
tender and painful on objective demonstration.  As of August 
30, 2002, a 10 percent rating can be awarded for superficial 
scars that were painful on examination, with a superficial 
scar defined as one not associated with underlying soft 
tissue damage.    

Discussion

The veteran is currently in receipt of a 10 percent 
disability rating for her service-connected right wrist and 
forearm scar.  This is the maximum rating that can be awarded 
under Diagnostic Code 7804, both before and after the change 
in the regulation in 2002.  The matter of an extraschedular 
rating will be addressed at the end of this decision.  
  
As was previously discussed, the RO has assigned separate 
disability ratings for other right wrist impairment resulting 
from the same disability.  See 38 C.F.R. § 4.25.  This 
precludes consideration of the scar under Diagnostic Codes 
7801 or 7805, since such consideration would involve the 
separately rated neurological and/or orthopedic 
symptomatology and would therefore constitute pyramiding 
under 38 C.F.R. § 4.14.  Likewise, the Board need not 
consider evaluation of the veteran's scars under either 
Diagnostic Codes 7802 or 7803, inasmuch as 10 percent is also 
the maximum disability evaluation that can be awarded under 
those criteria.  

The veteran stated, in May 2004, that "the sight of my scar 
bothers me."  The Board has no reason to doubt that this is 
true with respect to the 12 cm. scar.  However, the schedular 
criteria speak of disfiguring scars in exposed areas, such as 
the face and neck, not the wrist.  Moreover, the question of 
whether a scar is disfiguring appears to be more of an 
objective than a subjective matter.  See Bowers v. Derwinski, 
2 Vet. App. 675, 676 (1992):  "The appellant clearly feels 
[his scars] are grossly disfiguring, so much so that he avers 
refusing to leave his house during the periodic outbreaks.  
There is, however, no evidence apart from his statement, 
which may or may not be self-serving, to support his claim."  
Here, the April 2003 VA examiner specifically stated that the 
veteran's two right wrist and forearm scars were not 
disfiguring.  The board accepts this objective evaluation.  
The Board believes that under these circumstances there is no 
basis to rate the veteran's scar as disfiguring. 

The veteran has also stated that "itching in the scar is 
severe at times."  To the extent that the scar is painful, 
this is contemplated in the assigned 10 percent rating.  To 
the extent that the veteran is attempting to attribute 
certain neurological symptoms to the scar, as a lay person 
she is not competent to do so.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].   

To reiterate, the maximum rating that can be awarded for the 
veteran's service-connected right wrist and forearm scarring 
under the schedule is the 10 percent rating that is currently 
assigned.  The veteran's claim for an increased schedular 
rating, accordingly, is denied.

3.  Entitlement to an increased disability rating for 
service-connected carpometacarpal arthritis of the right 
thumb, currently evaluated as 10 percent disabling.

Pertinent law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002, effective August 26, 
2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
relevant evaluation requirements effective since August 26, 
2002 provide for a new diagnostic code which discusses the 
particular limitation of motion of the thumb. See 38 C.F.R. § 
4.71a, Diagnostic Code 5228 (2004).
Under the old criteria for evaluating limitation of motion of 
the thumb, the veteran would have to show ankylosis (frozen 
joint) of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2001).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  In this case, there is no 
evidence of ankylosis.  

Under Diagnostic Code 5228, a 10 percent disability rating is 
assigned for thumb limitation manifested by a gap of one to 
two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
A 20 percent rating is assigned for thumb limitation of 
motion manifested by a gap of more than two inches (5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

Discussion

The medical evidence does not demonstrate that the criteria 
for a 20 percent disability rating under Diagnostic Code 5228 
are satisfied.  The report of the April 2003 VA examination 
shows that the veteran accomplished full range of motion in 
all joints of the thumb, albeit with increased pain with 
resisted motion at the carpometacarpal joint of the thumb.  
The report of the April 2000 VA examination shows that she 
was able to approximate her thumb to all fingers.  On 
examination in April 1998, she was able to approximate to all 
digits but the small finger.  Neither these examination 
reports, nor any other medical records, show that her right 
thumb is limited in movement to such a degree that a higher 
disability rating is appropriate.

The Board must also consider, with regard to musculo-skeletal 
disabilities such as arthritis of the thumb, whether 
functional impairment caused by the disability warrants an 
increase in compensation.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In that regard, the Board notes that the April 2003 VA 
examination report shows that the examiner noted that the 
veteran was "somewhat" disabled regarding functional 
activities due to pain when using the right thumb.  While 
this report indicates that the veteran's right thumb disorder 
was productive of some functional impairment, this is 
contemplated in the 10 percent rating which is currently 
assigned.  Specifically, there is no evidence of weakness, 
incoordination, fatigability and limited motion of the thumb 
which would allow for the assignment of an additional rating.  
Indeed, during the same examination full range of motion of 
the thumb was noted.  Even with pain, there is absolutely no 
indication that the level of functional loss comes close to 
the level of severity required for the assignment of the next 
higher rating (i.e. thumb limitation of motion manifested by 
a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers). 

In brief, the preponderance of the evidence does not 
demonstrate that an increased rating is warranted for the 
veteran's right thumb arthritis.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  For the sake of brevity, the Board 
will address all three issues in the same discussion.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for any of the service-connected disabilities 
that are the subject of this appeal.  Her most recent surgery 
was in 1976, and that was on an outpatient basis.  There is 
also no evidence on file that any of these disabilities 
markedly interferes with her employment.  It appears from the 
report of an April 1998 VA examination that the veteran 
manages a housing complex. She reported that the right hand 
made it difficult to use a computer.  While the veteran's 
various right upper extremity impairments no doubt interfere 
to some extent with her employability, it is not shown that 
she has missed significant amount of time from her 
employment.  Moreover, any such interference is reflected in 
the disability ratings that are currently assigned, which on 
a combined basis amount to a 40 percent disability evaluation 
for her right wrist and forearm problems.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant referral of 
the service-connected status right wrist post ganglion cyst 
with carpal tunnel release, scar of the right wrist and 
forearm, and/or right thumb arthritis to appropriate VA 
officials for consideration of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for service-connected status 
post ganglion cyst, carpal tunnel release, right wrist, 
currently evaluated as 30 percent disabling, is denied.

An increased disability rating for service-connected 
laceration scar, right wrist and forearm, currently evaluated 
as 10 percent disabling, is denied.

An increased disability rating for service-connected 
carpometacarpal arthritis of the right thumb, currently 
evaluated as 10 percent disabling, is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


